
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.30


Second Amendment to the Second Amended and Restated Limited Liability Company
Agreement of HELIO LLC

This Second Amendment to the Second Amended and Restated Limited Liability
Company Agreement of Helio LLC is entered into on this 28th day of February 2008
(this "Second Amendment") by and between SK Telecom USA Holdings, Inc., a
Delaware corporation, EarthLink, Inc., a Delaware corporation, Helio, Inc., a
Delaware corporation, and HELIO LLC, a Delaware limited liability company (the
"Operating Company"). All capitalized terms used in this Second Amendment and
not otherwise defined herein shall have the meanings ascribed to them in the
Agreement, as defined below.


RECITALS


        WHEREAS, the parties hereto entered into the Second Amended and Restated
Limited Liability Company Agreement of Helio LLC, dated November 12, 2007, and
subsequently entered into an Amendment to the Second Amended and Restated
Limited Liability Company Agreement of HELIO LLC, dated November 16, 2007
(hereinafter referred to collectively as the "Agreement"); and

        WHEREAS, the parties hereto mutually desire to clarify and adjust the
impact of certain events on the rights and obligations of the Members of the
Operating Company as described in the Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained, and for other good and valuable consideration, the parties hereto
agree and amend the Agreement as follows:

ARTICLE 1
DEFINITIONS

        1.1    Amended Definitions.    For purposes of this Second Amendment and
the Agreement, as amended, the following terms shall have the meanings set forth
beside them in this Section 1.2 in lieu of the meanings set forth beside such
terms in the Agreement:

        "Agreement" shall have the meaning set forth in the Recitals to the
Second Amendment, as amended by the Second Amendment and such other amendments
thereafter entered into from time to time.

        "Change of Control" shall mean (i) a Management Company Change in
Control or (ii) an Operating Company Change in Control.

        "Control" (and "Controlling" and "Controlled"), as used with respect to
any Entity, shall mean possession, directly or indirectly, of the power to
direct or cause the direction of management policies of such Entity through the
ownership of voting securities or by contract.

        "Person" means any human being, firm, corporation, partnership, or other
entity. "Person" also includes any human being, firm, corporation, partnership,
or other entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange
Act. For purpose of the definition of Change of Control and the defined terms
referenced therein, the term "Person" does not include the Management Company,
the Operating Company or any of their Affiliates, and the term Person does not
include any employee-benefit plan maintained by the Management Company, the
Operating Company or any of their Affiliates, or any person or entity organized,
appointed, or established by the Management Company, the Operating Company or
any of their Affiliates for or pursuant to the terms of any such
employee-benefit plan, unless the Board determines that such an employee-benefit
plan or such person or entity is a "Person".

--------------------------------------------------------------------------------



        1.2    Additional Definitions.    For purposes of this Second Amendment
and the Agreement, as amended, the following terms shall have the meanings set
forth beside them in this Section 1.1:

        "Change of Control Date" means the date on which a Change of Control
occurs. If any such Change of Control occurs on account of a series of
transactions, the "Change of Control Date" is the date of the last of such
transactions.

        "Continuing Director" means any member of the Board whose nomination for
or election to the Board was recommended or approved by the Initial Members or a
majority of the Continuing Directors.

        "Management Company Acquiring Person" means that a Person, considered
alone or as part of a "group" within the meaning of Section 13(d)(3) of the
Exchange Act, as amended, other than an Initial Member (as identified in the
definition of Member) or any Affiliate, is or becomes directly or indirectly the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of securities
representing more than fifty percent (50%) of the Management Company's then
outstanding securities entitled to vote generally in the election of the Board.

        "Management Company Change in Control" means (i) a Person, other than an
Initial Member, is or becomes a Management Company Acquiring Person;
(ii) holders of the securities of the Management Company entitled to vote
thereon approve any agreement with a Person, other than an Initial Member or any
Affiliate, (or, if such approval is not required by applicable law and is not
solicited by the Management Company, the closing of such an agreement) that
involves the transfer of all or substantially all of the Management Company's
assets on a consolidated basis; (iii) holders of the securities of the
Management Company entitled to vote thereon approve a transaction (or, if such
approval is not required by applicable law and is not solicited by the
Management Company, the closing of such a transaction) pursuant to which the
Management Company will undergo a merger, consolidation, statutory share
exchange or similar event with a Person, other than an Initial Member of any
Affiliate, regardless of whether the Management Company is intended to be the
surviving or resulting entity after the merger, consolidation, statutory share
exchange or similar event, other than a transaction that results in the voting
securities of the Management Company carrying the right to vote in elections of
persons to the Board outstanding immediately prior to the closing of the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% (fifty
percent) of the Management Company's voting securities carrying the right to
vote in elections of persons to the Management Company's Board, or voting
securities of such surviving entity carrying the right to vote in elections of
persons to the Board of Directors or similar authority of such surviving entity,
outstanding immediately after the closing of such transaction; (iv) the
Continuing Directors cease for any reason to constitute at least half of the
number of members of the Board; (v) holders of the securities of the Management
Company entitled to vote thereon approve a plan of complete liquidation of the
Management Company or an agreement for the liquidation by the Management Company
of all or substantially all of the Management Company's assets (or, if such
approval is not required by applicable law and is not solicited by the
Management Company, the commencement of actions constituting such a plan or the
closing of such an agreement); or (vi) the Board adopts a resolution to the
effect that, in its judgment, as a consequence of any one or more transactions
or events or series of transactions or events, a change in control of the
Management Company has effectively occurred. Notwithstanding the foregoing, no
event resulting from an initial public offering of securities of the Management
Company shall constitute a Management Company Change in Control. The Board shall
be entitled to exercise its sole and absolute discretion in exercising its
judgment and in the adoption of such resolution, whether or not any such
transaction(s) or event(s) might be deemed, individually or collectively, to
satisfy any of the criteria set forth in subparagraphs (i) through (v) above.

2

--------------------------------------------------------------------------------



        "Operating Company Acquiring Person" means that a Person, considered
alone or as part of a "group" within the meaning of Section 13(d)(3) of the
Exchange Act, as amended, other than an Initial Member or any Affiliate, is or
becomes directly or indirectly the beneficial owner (as defined in Rule 13d-3
under the Exchange Act) of securities representing more than fifty percent (50%)
of the Operating Company's then outstanding Membership Units.

        "Operating Company Change in Control" means (i) a Person, other than an
Initial Member, is or becomes an Operating Company Acquiring Person;
(ii) holders of the Membership Units of the Operating Company entitled to vote
thereon approve any agreement with a Person, other than an Initial Member or any
Affiliate (or, if such approval is not required by applicable law and is not
solicited by the Operating Company, the closing of such an agreement) that
involves the transfer of all or substantially all of the Operating Company's
assets on a consolidated basis; (iii) holders of the Membership Units of the
Operating Company entitled to vote thereon approve a transaction (or, if such
approval is not required by applicable law and is not solicited by the Operating
Company, the closing of such a transaction) pursuant to which the Operating
Company will undergo a merger, consolidation, statutory share exchange or
similar event with a Person, other than an Initial Member or any Affiliate,
regardless of whether the Operating Company is intended to be the surviving or
resulting entity after the merger, consolidation, statutory share exchange or
similar event, other than a transaction that results in the Membership Units of
the Operating Company outstanding immediately prior to the closing of the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% (fifty
percent) of the Operating Company's Membership Units, or voting securities of
such surviving entity carrying the right to vote in elections of persons to the
Board of Directors or similar authority of such surviving entity, outstanding
immediately after the closing of such transaction; (iv) holders of the
Membership Units of the Operating Company approve a plan of complete liquidation
of the Operating Company or an agreement for the liquidation by the Operating
Company of all or substantially all of the Operating Company's assets (or, if
such approval is not required by applicable law and is not solicited by the
Operating Company, the commencement of actions constituting such a plan or the
closing of such an agreement). Notwithstanding the foregoing, no event resulting
from an initial public offering of securities of the Company shall constitute an
Operating Company Change in Control. The Board shall be entitled to exercise its
sole and absolute discretion in exercising its judgment and in the adoption of
such resolution, whether or not any such transaction(s) or event(s) might be
deemed, individually or collectively, to satisfy any of the criteria set forth
in subparagraphs (i) through (iv) above.

        "Special Management Services Agreement" shall have the meaning set forth
in Section 4.7.

        "Type C Triggering Event Fee" shall have the meaning set forth in
Section 4.7.

        "Type C Triggering Event" shall mean (i) a Change of Control, or (ii) an
event causing dissolution under Section 13.2.

ARTICLE 2
EFFECT OF TRIGGERING EVENTS

        2.1    Sale of Operating Company.    Section 4.7 of the Agreement is
hereby deleted in its entirety and replaced with the following:

        4.7    Effect of a Type C Triggering Event.    Upon the occurrence of a
Type C Triggering Event, the Members shall negotiate in good faith and enter
into a contract between the Operating Company and the Management Company (the
"Special Management Services Agreement"), pursuant to which the Management
Company shall provide the additional and special management required by such
Type C Triggering Event in return for a one-time fee (the "Type C Triggering
Event Fee"). The Type C Triggering Event Fee shall be determined: (i) if in
relation to a Change

3

--------------------------------------------------------------------------------



of Control resulting in proceeds to the Operating Company and/or Management
Company, based on factors, including, but not limited to, the structure of such
transaction, the amount of proceeds generated thereby, and the Total Outstanding
Shares at the time of the Type C Triggering Event, and (ii) if otherwise in
relation to liquidation and dissolution of the Operating Company and/or
Management Company, based on factors, including, but not limited to, the likely
liquidation value realizable from the assets of the entity or entities, the
anticipated time to completion of the liquidation and dissolution process, and
the Total Outstanding Shares at the time of the Type C Triggering Event. The
Type C Triggering Event Fee shall be a current obligation of the Operating
Company payable prior to any distributions made pursuant to Article 11; if the
Type C Triggering Event results in receipt of proceeds by the Operating Company
or the Management Company, whether cash, securities or other property, and such
proceeds are received prior to the execution of the Special Management Services
Agreement, the proceeds shall be placed in escrow until such time as the parties
consummate the Special Management Services Agreement. If the parties fail to
enter a Special Management Services Agreement within thirty (30) days from the
Type C Triggering Event and the Management Company has negotiated in good faith
with the Operating Company for the full thirty (30)day period, then,
notwithstanding Article 11, including Sections 11.1 and 11.2, if and as
applicable, each Member shall receive the same distribution(s) in relation to
such Type C Triggering Event as such Member would have been entitled to receive
if that Member's Membership Units had been automatically exchanged upon such
Type C Triggering Event to Class A Common Stock, consistent with the procedures
set forth in Section 15.1.

        2.2    Distributions.    The introduction to Section 11.1 is hereby
deleted in its entirety and replaced as follows:

        11.1    Distributions.    Except as otherwise provided in Sections 4.7,
11.2, 11.4, 11.5 and 11.6 below, all distributions to Members with respect to
each Fiscal Year shall be made, at such time and in such amounts, if any, as the
Management Company shall determine, as follows:

        2.3    Winding Up.    Section 13.4 of the Agreement is hereby deleted in
its entirety and replaced with the following:

        13.4    Winding Up.    In the event of the dissolution of the Operating
Company for any reason, the Management Company shall proceed promptly to wind up
the affairs and liquidate the assets of the Operating Company. Subject to
Section 4.7 and except as otherwise provided in this Agreement, the Members
shall continue to share distributions and allocations during the period of
liquidation in the same manner as before dissolution. The Management Company
shall have complete discretion to determine the time, manner and terms of any
sale of the Operating Company property pursuant to such liquidation.

ARTICLE 3
AFFIRMATION OF TERMS

        3.1    Effectiveness.    This Second Amendment shall be valid and
effective on and from February 28, 2008. All of the other terms and conditions
of the Agreement, unless otherwise expressly amended herein, shall remain in
full force and effect.

SIGNATURE PAGE FOLLOWS

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their duly authorized representatives as of the date first written
in this Second Amendment.

  EARTHLINK, INC.
 
   

--------------------------------------------------------------------------------

Name:
Title:
 
SK TELECOM USA HOLDINGS, INC.
 
   

--------------------------------------------------------------------------------

Name:
Title:
 
HELIO, INC.
 
   

--------------------------------------------------------------------------------

Name:
Title:
 
HELIO LLC
 
By: Helio, Inc.
Its: Manager
 
   

--------------------------------------------------------------------------------

Name:
Title:


5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.30



RECITALS
